department of the treasury internal_revenue_service attn mandatory review mc dal commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address date xx date address address taxpayer_identification_number person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear in a determination_letter dated may 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on october 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms u s_corporation income_tax return for the years ended december 20xx 20xx 20xx and 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop louisville ky septemter tax_exempt_and_government_entities_division legend org organization name xx date address address org address dear taxpayer_identification_number form s tax_year s ended person to contact id number contact numbers the purpose of this letter is to inform your organization on our findings as of now we have enclosed a copy of our draft report of examination explaining why we believe an adjustment of you organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status you will also be required to file forms for december 20xx 20xx and 20xx these returns can be filed at a later date if you do not agree with our position or have additional information to present please mail all information to the address in the heading of this letter so that we receive it by october 20xx if do not hear from you by october 20xx will issue my final report after issue my final report you will have days from the date the letter is mailed to file an appeal information on this process will be with the final report if required if you have any questions or would like to arrange a telephone conference with my manager please call me at the telephone number listed under the contact information thank you for your cooperation sincerely jason jarvis internal revenue_agent form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 20xx12 and 20xx12 elgend org organization name co-1 accountant accountant co-1 company c04 c02 co3 xx date president poa president poa city city xyz state treasurer treasurer co5 coé6 1st 2nd 3rd 4th 5th 6th companies issue should the tax-exempt status of org org be revoked facts org was granted tax-exempt status as a c business league on may 20xx according to the form_1024 the past present and planned activities state the corporation serves as a trade_association in the independent restaurant industry the corporation provides educational programs and seminars on issues relevant to the independent restaurant industry sample topics for the programs and seminars include improving efficiency maximizing resources marketing effectively and addressing relevant labor issues these activities are conducted by the corporation's officers directors staff and volunteers these activities are held periodically and at various locations throughout the united_states the corporation got off to a very slow start it had almost no activity during 19xx 19xx and early 20xx its program and seminar activities commenced in the spring of 20xx with a regional program held in city xyz the corporation had regional symposiums in 20xx including programs in city xyz city xyz city xyz and city xyz the corporation also publishes a periodic newsletter addressing issues facing the independent restaurant industry the publication is prepared by the corporation's officers directors staff and volunteers the letter that granted org tax-exempt status stated if your sources of support or your purposes character or method of operation change please let us know so we can consider the effect of the change on your exempt status org files a consolidated for all the chapters org is a membership_organization the current membership is made up of approximately restaurants from across america individual restaurants are part of local chapters called originals there are approximately different originals in a message from the president of co-7 titled working together for a common cause march 20xx it stated the overview of org is having an identifiable brand is the fabric that will tie hundreds of independents together co-1 has units by the end of 20xx that is where foresee co-7 with the clout of our pooled marketing resources we will be influencing hundred of thousands of dining decisions and be able to fortify and distinguish our brand as the one savvy consumers seek every time they dine out whether it’s through the website an article someone read in the newspaper or magazine advice from a friend or an attractive brochure the ultimate goal is to fill your seats tonight and every night you open your doors it’s going to work a lot better when we're all working together president the activities of the org include form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 20xx12 and 20xx12 elgend org organization name co-1 accountant accountant co-1 company co4 co3 c02 xx date president president poa poa city city xyz state treasurer treasurer co5 co6 3rp 5st 6th companies e the branding of co-7 to increase the profits of the members the use of the internet and printed material to influence the public to eat at the member restaurants the hiring of outside public relation firms to help promote co-7 selling gift certificates of the member's restaurants one june 20xx a phone conference was conducted treasurer org’s treasurer the revenue agent's questions are numbered and the answers provide by org are listed below treasurer book keeper was also involved on the phone call every exempt_organization is operated differently based off of the material that was provided believe that the primary activity of the organization is the promotion of the co-7 brand the brand is used by the member restaurants as a way to get the name of the member restaurants out to the public the brand name is a way to get people in the doors of the member restaurants the name is marketed on websites advertising rack cards brochures loyalty cards radio telephone etc am correct e yes the basic activities are to market co-7 and use the buying power to lower costs why do restaurants join org e e get people in the doors increase money decrease costs who can use the co-7 trademark e members only what are the advantages of the member restaurants that use the co-7 trademark brand that the public will recognize across the country people will look for your restaurant because of co-7 recognition best practices shared stories from other independent restaurants relationships with other independent restaurants can an independent restaurant use the co-7 trademark without joining the organization e no how do the non-member independent restaurants benefit e there should be no benefit the might benefit very slightly because they are independent a restaurant would be encouraged to join org org markets all of the member restaurants thru the co-7 trademark org operates a website that lists information of all the originals and restaurants the information includes website links and gift certificates according to the information that is provided to prospective members a few of the marketing goals are form 886-a ev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 20xx12 and 20xx12 elgend org organization name co-1 accountant accountant co-1 company c02 co3 c04 xx date president president poa poa city city xyz state treasurer treasurer co5 co6 3rp 7' companies e e create an easily recognizable national brand place advertising that enhances and educates consumers about our brand and our website the two goals of co-7 are more butts in your restaurant's seats more money for you to deposit in the bank at the end of the day the big picture is to have an identifiable brand is the fabric that will tie hundreds of independents together the chapters are strongly encouraged to use the i’m an original theme we have to work on building our brand to the point that the dining-out public makes a conscience effort to seek a restaurant whenever they are dining out some of the activities of the chapters to reach goal more butts in the member restaurant seats include co-1 e e e co-2 e e e e e e co-4 e ads --co-1 in lifestyle magazine promoting independent restaurants and listing members think globally-eat locally theme rack cards - take me listing member restaurants with the name phone number and web address of all co-1 restaurants media cooperation - magazines and newspapers that print lists of local restaurants asked to place a small logo next to member restaurant's name brochure - promotes co-1 restaurants with local map and logo charitable events - co-1 strive to own important non-profit fund raising events that need food service chain restaurants excluded from the event rack cards - be original listing member restaurants with the name phone number and web address of all co-2 restaurants loyalty card - power card customer loyalty program with points redeemable at any original magazine - phone line - dining-in line directing potential customers to co-2 magazine produced by the co-2 and co-2 dining card restaurants brochure - welcome to our fair city tri-fold brochure promoting independent restaurants with address phone number and web address listings magazine - co-3 magazine a twenty-one page publication promoting local flavor area’s unique rack cards - take one listing member restaurants with the name phone number and web address of all restaurants form 886-a ev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 20xx12 and 20xx12 elgend org organization name co-1 accountant accountant co-1 company c02 co4 co3 xx date president poa president poa city city xyz state treasurer treasurer co5 co6 qhp 3rd gth 5th 6th 67th companies co-5 e co-5 e e co-6 e e e e co-7 e ads -all ads include promotion - tuesday promotion diners visit a participating member restaurant for dinner and server presents a form to capture name address phone number and email after more tuesday dinners at different member restaurants diner receives a dollar_figure dining certificate co-5 now has a mailing list with names and has presented dining certificates participating members rack cards - take me listing member restaurants with the name phone number and web address of all co-5 other collateral - concierge book listing all co-5 loyalty card - power card customer loyalty program with points redeemable at any co-6 ads --co-6 ads in radio - saturday morning culinard talk show to promote independent restaurants logo -member restaurants place co-6 logo in their restaurants magazine to promote independent restaurants marketing - retained cap creative a design public relations and branding firm that conducted extensive consumer research to define the originals brand then designed a marketing initiative and media plan based on the results and developed collateral materials dining guide - eighteen page member dining guide featuring half-page ads for each restaurant and map of restaurant locations to achieve goal more money at the end of the day the restaurants band together to create the same buying clout that chains have and negotiate better prices with broad line distributors and other vendors org sells gifts certificates for their member restaurants the sale of gift certificates funds dues by allowing restaurants to sell their gift certificates on line and use the proceeds of the sales to fulfill their dues obligations this is an effective model for the association because it passes the cost of dues out of cash_flow each restaurant makes an agreed upon number of gift certificates available to to sell on line at an agreed discounted price the gift certificates are discounted to insure quick and complete sales each chapter is empowered to set the discount rate at their gift certificates will be sold information documents requests idrs were sent to org on 20xx 20xx 20xx and 20xx as of the writing of this report org has failed to produce some of the requested documents for tye 20xx12 gross_receipts reported on the form_990 were dollar_figure for tye 20xx12 the gross_receipts reported on the form_990 were dollar_figure the form_990 was filed only represents the financial data of the national chapter the correct gross_receipts are unknown form 886-aev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer schedule no ot exhibit year period ended explanation of items department of the treasury - internal_revenue_service org elgend org organization name cco-1 accountant accountant co-1 company co4 co2 co3 xx date president president poa poa city city xyz state treasurer treasurer co5 co6 25p 3r 4th sth eth 7th companies 20xx12 20xx12 and 20xx12 no form_990 was filed for tye 20xx12 law sec_501 -1 of the code states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated a stock or commodity exchange is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and is not exempt from tax organizations otherwise exempt from tax under this section are taxable upon their unrelated_business_taxable_income see part il sec_511 and following subchapter_f chapter of the code and the regulations thereunder revrul_68_182 1968_1_cb_263 states it is the position of the service that organizations promoting a single brand or product within a line_of_business do not qualify for exemption from federal_income_tax under sec_501 of the code see 71_f2d_142 ct_d c b xill-2 revrul_70_80 1970_1_cb_130 held that a nonprofit trade_association whose principal activity is the promotion of its members’ products under the association’s registered trademark does not qualify for exemption under sec_501 of the code revrul_66_338 1966_2_cb_226 denied exemption to an organization that as part of its activities sells supplies and equipment to its members provision of supplies equipment and additional services provides members with a convenience and economy in the conduct of their businesses as such it is a business of a kind ordinarily carried on for profit in 734_f2d_71 cir the court noted that a business league must not only improve the conditions of a line_of_business but must do so in a way different from simply supplying products or services to its individual members sec_1_6033-2 of the internal tax regulation provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of your tax exempt status sec_6652 of the internal_revenue_code provides for a penalty of dollar_figure for each day the return is late the maximum penalty for any one return is the lesser_of dollar_figure or of the gross_receipts of the organization for the year if gross_receipts exceed dollar_figure for the year the penalty is increased to dollar_figure form 886-acev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer schedule no ot exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 20xx12 and 20xx12 elgend org organization name co-1 accountant accountant co-1 company co4 c02 co3 president poa co6 co5 xx date city city xyz state treasurer treasurer president poa 2np 3rp 4th 5th gth 7th companies per day with a maximum penalty of dollar_figure this penalty may be abated if reasonable_cause for the late filing has been established the penalty may also be charged if the organization files an incomplete or incorrect return the use of a paid prepare does not relieve the organization of its responsibility to file a complete and accurate return taxpayer's position on 20xx org’s poa poa stated that the organization may agree with the revocation on 20xx treasurer requested that the irs takes no further action until the board_of directors meeting on september 20xx org agreed to the revocation and signed a form 6018-a on 20xx on 20xx the form was faxed to the irs org also mailed the original copy government’s position the brand name co-7 is promoted by the org in a way that is intended to give members of the association a competitive advantage over others in the same industry org failed to meet the line_of_business test the activities of org only served a segment of the restaurant industry the primary activity of org is the promotion of the brand name co-7 and encouraging members of the public to dine at the member restaurants the activities of org are not consistent with the activities listed on their application_for exemption org provided numerous publications that prove the primary activity is the promotion of the member restaurants and co-7 conclusion the primary activity of org is the promotion of the member restaurants this is accomplished through the co-7 trademark and other promotional activities an overwhelming majority of the activities of org is providing services to its members org does not qualify for exemption from federal_income_tax as a business league under sec_501 the tax-exempt status of org will be revoked effective january 20xx org is required to file forms for 20xx 20xx and 20xx by december 20xx form 886-a rev department of the treasury - internal_revenue_service page -6-
